DETAILED ACTION

Claim Status
Claims 1, 3-6, 8-16 is/are pending.
Claims 1, 3-6, 8-16 is/are rejected.
Claims 2, 7 is/are cancelled by Applicant in the Claim Amendment filed 06/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 8-9 are vague and indefinite because it is unclear whether the previously recited “polyester resin having an acid value of not less than 17 mg KOH/g but less than 30 mg KOH/g” corresponds to polyester resin (A) or polyester resin (B), or to a third polyester resin.
 	Claim 9 is vague and indefinite because both recited acid value ranges of “3 to 20 mgKOH/g” and “10 to 60 mgKOH/g” appear inconsistent with present claim 1 which requires a polyester resin with an acid value of 17 to less than 30 mg KOH/g, unless the previously recited “polyester resin with an acid value…” in claim 1 is separate and distinct from polyester resin (A) and polyester resin (B) (i.e., the claimed coating composition contains three different polyester resins).
	Claim 9 is vague and indefinite because the use of the term “a solid component” in the phrase “the solid component of said polyester resin (A)… (B)” is confusing and unclear.  The phrase “a solid component of…” implies that the polyester resins (A) and (B) can contain multiple solid components.  Therefore, it is unclear whether the recited “parts by mass” of polyester resin only refers to one (of potentially multiple) of the solid portion(s) of the polyester resins (A) and (B), (and in the case of multiple solid portions, which solid portion?).  The Examiner suggests that the article “the” be used in conjunction with “solid component” to clarify that the recited “parts by mass” of polyester resin specify the solid component of polyester resin (A) and the solid component of polyester resin (B).
	Claim 10 is vague and indefinite because the use of the term “a solid component” in the phrase “the solid component of said polyester resin (α)… (β)” is confusing and unclear.  The phrase “a solid component of…” implies that the polyester resins (α) and (β) can contain multiple solid components.  Therefore, it is unclear whether the recited “parts by mass” of polyester resin only refers to one (of potentially multiple) of the solid portion(s) of the polyester resins (α) and (β) (and in the case of multiple solid portions, which solid portion?).  The Examiner suggests that the article “the” be used in conjunction with “solid component” to clarify that the recited “parts by mass” of polyester resin specify the solid component of polyester resin (α) and the solid component of polyester resin (B).

Claim Rejections - 35 USC § 102 (AIA )
The rejections under 35 U.S.C. 102(a)(1) and 102(a)(2) based on TAKAGI ET AL (US 2015/0125643) in the previous Office Action mailed 02/17/2022 have been withdrawn in view of the Claim Amendment filed 06/15/2022.
	 
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections under 35 U.S.C. 103 based on TAKAGI ET AL (US 2015/0125643) in the previous Office Action mailed 02/17/2022 have been withdrawn in view of the Claim Amendment filed 06/15/2022.

*   *   *

Claims 1, 3-6, 8-9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• KAINEZ ET AL (US 2011/0171481)
 		or
	• DIEHL ET AL (US 2014/0011018),
 	in view of Applicant’s Admissions.
	KAINZ ET AL ‘481 and DIEHL ET AL ‘018 each disclose an aqueous dispersion coating composition comprising:
• a polyester resin component containing:

• 50-99 wt% of a first polyester resin with an acid value of less than 15 mg KOH/g (corresponding to the recited “polyester resin (A) of claim 8-9), and a glass transition temperature (Tg) of at least 30 ºC;

• 1-50 wt% of a second polyester resin with an acid value greater than 15 mg KOH/g (preferably 20-80 mg KOH/g) (corresponding to the recited “polyester resin having an acid value of not less than 17 mgKOH/g…” of claim 1, and the recited “polyester resin (B) of claim 8-9);

• a crosslinking agent (e.g., oxazoline-type crosslinking agents; epoxy-type crosslinking agents; bis(N,N’-dihydroxyethyl) adipamide and similar compounds commercially available under the brand name of PRIMID, including PRIMID XL-522 (which appears to be an obvious typographical error for the well-known commercially known product “XL-552”), PRIMID QM-1260, etc.) in typical amounts of 0.5-50 wt% based on the total solid content of the aqueous dispersion wherein the crosslinking agent is reactive with the functional groups (e.g., carboxylic acid groups) in the first and second polyesters.

	The aqueous coating compositions are useful for coating metal sheets, metal containers (e.g., metal cans, etc.), and/or metal closures, with suitable baking temperatures for the coating (after application to a metal substrate) ranging from 15.5 to 371 ºC (preferably 15.5-260 ºC, for example 200 ºC). (KAINZ ET AL ‘481, entire document, e.g., paragraph, 0005-0006, 008-0011, 0013-0016, 0019-0021, 0029-0030, 0046, 0050-0053, 0058-0060, 0065, 0071, 0085-0087, 0109, etc.) (see corresponding portions of DIEHL ET AL ‘018)
 	Applicant admits that: (i) the commercially available product PRIMID XL 552 is a N,N,N’,N’-tetrakis(2-hydroxyethyl) adipamide with a molecular weight of about 320 and a functional group equivalent of  about 80 g/eq; and (ii) the commercially available product PRIMID QM 1260 is a N,N,N’,N’-tetrakis(2-hydroxypropyl) adipamide with a molecular weight of about 376 and a functional group equivalent of  about 96 g/eq.
 	Regarding claims 1, 3-6, 8-9, 11-16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of commercially available carboxyl-reactive crosslinking agents (e.g., β-hydroxyalkylamide-type crosslinking agents such as those available under the PRIMID trade name; epoxy-type crosslinking agents; oxazoline-type crosslinking agents, etc.) in the coatings of KAINZ ET AL ‘481 (or DIEHL ET AL ‘018) to produce coated metal products and articles with excellent corrosion resistance and flexibility. 
 	Further regarding claim 1, 13, since the coatings of KAINZ ET AL ‘481 (or DIEHL ET AL ‘018) allow for the disclosed coating compositions to contain: (i) up to 50 wt% of the second polyester resin with an acid value greater than 15 mg KOH/g (preferably 20-80 mg KOH/g) (corresponding to the recited “the polyester resin having an acid value” of claim 1, and the recited “polyester resin (B) of claim 8-9); and (ii) 0.5-50 wt% crosslinking agent based on the total solid content of the aqueous dispersion; KAINZ ET AL ‘481 (or DIEHL ET AL ‘018) disclose coating compositions which contain crosslinking agent in amounts which at least partially read on the recited “2 to 8 parts by mass per 100 parts by mass of said polyester resin” recited in claim 1, 13 -- e.g., a composition containing 49% of the first polyester and 49 wt% of the second polyester and 2 wt% crosslinking agent contains ~4 parts crosslinking agent to 100 parts of the second polyester; etc.  Additionally and/or alternatively, one of ordinary skill in the art would have selected the amount of crosslinking agent in the coatings of KAINZ ET AL ‘481 (or DIEHL ET AL ‘018) depending on the amount of reactive polyester-reactive groups in the crosslinking agent in order to tailor the curing characteristics (e.g., crosslink density, curing speed, curing temperature, etc.) for specific applications and/or manufacturing processes.

*   *   *

Claims 1, 3-6, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	MOENS (US 2010/0310801)
	in view of WO 01/28306 (KOENRAADT-WO ‘306),
	and in view of Applicant’s Admissions,
	and in view of PANANDIKER ET AL (US 6,284,845).
 	MOENS (US 2010/0310801) discloses polyester-based powder coating compositions comprising:
• a polyester component comprising:

• 55-100 parts of a first polyester (A) with an acid value of 10-100 mg KOH/g (preferably 20-80 mg KOH/g) (corresponding to the recited “polyester resin having an acid value of not less than 17 mgKOH/g…” and the recited “polyester resin (B) of claim 8-9), and a glass transition temperature (Tg) of preferably 45-80 ºC (corresponding the recited “polyester resin (β)” in claim 10);

• up to 45 parts of a second polyester (B) with an acid value of 10-100 mg KOH/g (preferably 15-80 mg KOH/g) (corresponding to the recited “polyester resin (A) of claim 8-9), and a glass transition temperature (Tg) of preferably -50 to 25 ºC (corresponding the recited “polyester resin (α)” in claim 10);

wherein the powder coating composition typically comprises:
(a) 19-99 parts by weight of the first polyester (A), based on 100 parts polyester resins and curing agents;

(b) up to 44.5 parts by weight of the second polyester (B), based on 100 parts polyester resins and curing agents;

(c) 1 to 65 parts (preferably 3-50 parts) by weight of a curing agent (e.g., polyepoxy compounds, β-hydroxyalkylamide compounds, etc.), based on 100 parts polyester resins and curing agents;

	The coating compositions are useful for coating metal containers (e.g., metal cans, etc.), with a typical curing temperature of 140-250 ºC. (entire document, e.g., paragraph 0006, 0024-0026, 0053, 0071, 0079-0085, 0091, etc.)  However, the reference does not disclose aqueous coating compositions.
	KOENRAADT-WO ‘306 discloses that it is well known in the art to convert powder coating compositions to aqueous powder coating dispersion in order to: allow for application in pre-existing liquid coating apparatus; minimize dust generation; allow greater flexibility in particle sizes, glass transition values, and/or coating layer thicknesses; and/or facilitate addition of additives and/or removal of contaminants or impurities; wherein the powder coating compositions can be carboxyl-functional polyester resins in combination with β-hydroxyalkylamide-type crosslinking agents (e.g., PRIMAL XL-552, in typical amounts of ~5 parts crosslinking agent to 100 parts polyester resin, etc.). (line 5-10, page 1; line 23, page 2 to line 25, page 3; line 6-26, page 11; Examples I-II; etc.)
	Applicant admits that: (i) the commercially available product PRIMID XL 552 is a N,N,N’,N’-tetrakis(2-hydroxyethyl) adipamide with a molecular weight of about 320 and a functional group equivalent of  about 80 g/eq; and (ii) the commercially available product PRIMID QM 1260 is a N,N,N’,N’-tetrakis(2-hydroxypropyl) adipamide with a molecular weight of about 376 and a functional group equivalent of  about 96 g/eq.
 	PANANDIKER ET AL ‘845 discloses that it is well known in the art to utilize epoxy-type or β-hydroxyalkylamide-type crosslinking agents in polyester-based coating compositions (e.g., polyester resins with acid values of 18-60), wherein the crosslinking agents are used in typical amounts of 3-9 wt% (for polyepoxide crosslinking agents such as triglycidyl isocyanate) or mixing ratios of 95:5 or 94.5:5.5 (polyester : crosslinking agent) (for β-hydroxyalkylamide-type crosslinking agents such as PRIMID XL-552 or PRIMID QM-1260). (line 60-61, col. 8; line 1-20, col. 9; line 8, col. 10 to line 5, col. 11; etc.)
	Regarding claims 1, 3-6, 8-16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert the powder coatings of MOENS ‘801 to an aqueous powder coating composition as suggested by KOENRAADT-WO ‘306 in order to allow application of the disclosed powder coating using conventional liquid coating equipment, in addition to other advantages (e.g., greater flexibility in particle sizes, glass transition values, and/or coating layer thicknesses; and/or facilitate addition of additives and/or removal of contaminants or impurities; etc.)
 	Further regarding claims 1, 13, one of ordinary skill in the art would have incorporated effective amounts of commercially available carboxyl-reactive crosslinking agents (e.g., β-hydroxyalkylamide-type crosslinking agents such as those available under the PRIMID trade name; epoxy-type crosslinking agents; oxazoline-type crosslinking agents, etc.) in aqueous coating compositions containing the MOENS ‘801 coating compositions to produce coated metal products and articles with excellent chemical resistance, flexibility, and adhesion -- e.g., 3-9 wt% for polyepoxide crosslinking agents or about 5 parts for β-hydroxyalkylamide-type crosslinking agents such as PRIMID XL-552 or PRIMID QM-1260 (as suggested by
KOENRAADT-WO ‘306 and PANANDIKER ET AL ‘845). Additionally and/or alternatively, one of ordinary skill in the art would have selected the amount of crosslinking agent in the MOENS ‘801 coating materials depending on the amount of reactive polyester-reactive groups in the crosslinking agent in order to tailor the curing characteristics (e.g., crosslink density, curing speed, curing temperature, etc.) for specific applications and/or manufacturing processes.
 	Regarding claims 8-9, one of ordinary skill in the art would have utilized first polyester (A) and second polyester (B) with different acid values in the aqueous coating compositions containing the MOENS ‘801 coating materials in order to tailor the curing characteristics of the coating composition for specific manufacturing and curing conditions.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
 	(A) Applicant’s arguments with respect to TAKAGI ET AL ‘643 have been considered but are deemed moot in view of the new grounds of rejection necessitated by the Claim Amendment filed 06/15/2022.
 	(B) Applicant argues that KAINZ ET AL ‘481 and DIEHL ET AL ‘018 each fail to suggest the presently claimed coating composition because the working Examples in said references do not utilize polyesters with the recited acid values of 17 to less than 30 mg KOH/g.  However, the teachings of a reference are not limited to specific working Examples, but encompass the reference as a whole.

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In the present instance, KAINZ ET AL ‘481 and DIEHL ET AL ‘018 each disclose coating compositions containing a second polyester resin with an acid value greater than 15 mg KOH/g (preferably 20-80 mg KOH/g) (corresponding to the recited “polyester resin having an acid value of not less than 17 mgKOH/g…” of claim 1, and the recited “polyester resin (B) of claim 8-9).  Applicant has not provided evidence of unexpected results or criticality commensurate in scope with the present claims from the use of polyesters with the recited acid value.
 	(C) Applicant argues that the claimed coating composition produces coatings with superior curability, workability and corrosion resistance.  While the specification provides some evidence of superior performance, the showings in the specification are not commensurate in scope with the present claims -- for example, but not limited to:
• the type of the recited “polyester resin having an acid value of not less than 17 mgKOH/g…” (e.g., with respect to the types and amounts of diacids, polyacids, diol, and polyols used to produce said polyesters).  The working Examples relied upon to show the criticality of the recited acid value range of 17 to less than 30 mg KOH/g only use polyesters derived from a limited number of dicarboxylic acids (e.g., terephthalic acid, isophthalic acid, adipic acid, sebacic acid) and a limited number of diols (e.g., ethylene glycol, propylene glycol, neopentyl glycol).  It is reasonable to assume that the composition of the polyester resins used in a coating materially affect curing characteristics, workability and/or corrosion resistance.

• the Tg of the recited “polyester resin having an acid value of not less than 17 mgKOH/g…”.  The working Examples relied upon to show the criticality of the recited acid value range of 17 to less than 30 mg KOH/g only use polyesters with Tg values of 40-80 ºC.  It is reasonable to assume that the Tg of the polyester resins used in a coating materially affect curing characteristics, workability and/or corrosion resistance.

While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	DIEHL ET AL (US 2014/0011018) or KAINZ ET AL (US 2011/0171481) disclose aqueous coating compositions containing a polyester resin with low acid values and a carboxyl-reactive crosslinking agent.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 1, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787